PER CURIAM.
The mother appeals from an order terminating her parental rights. It appears sufficient proof was presented to support a determination that the parental rights of the mother should be terminated. We cannot, however, conduct appropriate appellate review because the statutory factors enumerated in section 39.810, Florida Statutes (2005), are not addressed in either the order or the transcript. We therefore reverse the order terminating parental rights and remand for entry of an order containing the necessary findings of fact. See I.M. v. Florida Dep’t Of Health & Rehabilitative Serv., 668 So.2d 275 (Fla. 1st DCA 1996); In Interest of C.M.P., 608 So.2d 568 (Fla. 1st DCA 1992).
BARFIELD and POLSTON, JJ., concur; BENTON, J. concurring, with written opinion.